July 1, 2005


Ms. Nancy L. Patterson
Baker & Hostetler LLP
1000 Louisiana, Suite 2000
Houston, TX 77002-5009

Ms.  Teresa  G.  Sanchez
Collins & Basinger
5400 LBJ Freeway, Suite 525
Dallas, TX 75240

RE:   Case Number:  04-1103
      Court of Appeals Number:  05-04-00131-CV
      Trial Court Number:  296-689-03

Style:      SAS INSTITUTE, INC.
      v.
      JOHN W. BREITENFELD

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures (2)

|cc:|Ms. Lisa Matz   |
|   |Ms. Hannah      |
|   |Kunkle          |